Citation Nr: 0212256	
Decision Date: 09/17/02    Archive Date: 09/26/02

DOCKET NO.  94-29 510	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Whether new and material evidence has been presented or 
secured to reopen a claim of entitlement to service 
connection for aggravation of bilateral impaired hearing 
disability, and if so, whether service connection is 
warranted.

(The issue of entitlement to a higher initial rating for disc 
bulge of L4-5 with herniated nucleus pulposus and L5-S1, left 
posterolateral spur with degenerative changes, evaluated as 
20 percent disabling from the grant of service connection, 
will be the subject of a separate decision.)


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W.L. Pine, Counsel


INTRODUCTION

The veteran had active service from June 1981 to September 
1992.

This appeal is from a September 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas.

The veteran testified in March 2002 at a hearing at the San 
Antonio, Texas, outpatient clinic before the undersigned 
member of the Board of Veterans' Appeals (Board), who the 
Chairman of the Board assigned to conduct the hearing and 
decide this issue.  38 U.S.C.A. § 7107(c), (d)(1) (West Supp. 
2002).  The issue of entitlement to a higher initial rating 
for the appellant's service connected back disorder was the 
subject of a previous hearing by another Board Member, and it 
will be the subject of a separate decision.  


FINDINGS OF FACT

1.  VA denied a claim for service connection for bilateral 
impaired hearing disability in August 1993 and notified the 
veteran of the denial and of his appellate rights in a letter 
of October 21, 1993.

2.  The veteran did not initiate an appeal from the August 
1993 denial of service connection for bilateral impaired 
hearing disability during the year following October 21, 
1993.

3.  The veteran's testimony of March 2002 bears directly and 
substantially on the question whether his pre-existing 
hearing impairment increased during service and it is so 
significant that the claim cannot be decided fairly without 
considering it together with the other evidence of record.

4.  The veteran had a hearing loss disability noted on 
service entrance examination, and it increased in disability 
during service.


CONCLUSIONS OF LAW

1.  The rating decision of August 1993 denying service 
connection for bilateral impaired hearing disability is 
final.  38 U.S.C.A. § 7105(b), (c) (West 1991); 38 C.F.R. 
§§ 3.160(d), 20.302(a) (2001).

2.  The veteran has presented new and material evidence to 
reopen the claim of entitlement to service connection for 
aggravation of bilateral impaired hearing disability.  
38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 3.156(a) (2001).

3.  Pre-existing bilateral impaired hearing was aggravated in 
service.  38 U.S.C.A. §§ 1110, 1131, 1153 (West 1991 & Supp. 
2002); 38 C.F.R. § 3.306 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and to Assist

The November 9, 2000, enactment of the Veterans Claims 
Assistance Act of 2000 (VCAA), 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107, 5126 (West Supp. 2002), prescribed VA's 
duties to notify claimants for VA benefits of forms and 
information necessary to submit to complete and support the 
claim, to provide necessary forms, and to assist the claimant 
in the development of evidence.  VA has promulgated 
regulations implementing the VCAA.  See 66 Fed. Reg. 45,620-
45,632 (Aug. 29, 2001) (to be codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  In light 
of the result in the instant case, all questions of the 
applicability of the VCAA, its implementing regulations, 
whether VA breached any duty under the Act or the 
regulations, and of potential prejudice arising from the 
Board's consideration of these questions in the first 
instance are moot.


II.  Whether to Reopen the Previously Denied Claim

The RO denied a claim for service connection for bilateral 
impaired hearing disability in August 1993 and notified the 
veteran of that decision and of his appellate rights by 
letter of October 21, 1993.  The appellant did not appeal 
within one year of the date of the letter, and that decision 
became final.  38 U.S.C.A. § 7105(c) (West 1991); 38 C.F.R. 
§ 3.160(d) (2001); see also Suttman v. Brown, 5 Vet. App. 
127, 135 (1993) (section 7105(c) finality also subject to 
section 5108 exception).  To reopen the claim, new and 
material evidence must be presented or secured.  38 U.S.C.A. 
§ 5108 (West 1991).  This claim to reopen was already pending 
on the effective date of the most recent amendment of 
38 C.F.R. § 3.156(a), which expressly applies only to claims 
filed on or after August 29, 2001.  See 66 Fed. Reg. 45,620, 
45,630 (Aug. 29, 2001).  Consequently, this appeal is decided 
under the older version of the regulations.

New and material evidence means evidence 
not previously submitted to agency 
decisionmakers which bears directly and 
substantially upon the specific matter 
under consideration, which is neither 
cumulative nor redundant, and which by 
itself or in connection with evidence 
previously assembled is so significant 
that it must be considered in order to 
fairly decide the merits of the claim.

38 C.F.R. § 3.156(a) (2001).

The evidence to be reviewed for sufficiency to reopen a claim 
is the evidence submitted since the most recent final denial 
of the claim on any basis.  Evans v. Brown, 9 Vet. App. 
273(1996).  Thus, evidence submitted since August 1993 is of 
concern for the purpose of reopening this claim.  For the 
purpose of determining whether evidence is new and material, 
its credibility is presumed.  Justus v. Principi, 3 Vet. App. 
510 (1992).

The regulation does not identify the qualities evidence must 
have to be "so significant that it must be considered in 
order to fairly decide the merits of the claim."  38 C.F.R. 
§ 3.156(a).  At the least, it is reasonable to require 
evidence submitted since August 1993 to "contribute to a 
more complete picture of the circumstances surrounding the 
origin of a veteran's injury or disability, even where it 
will not eventually convince the Board to alter its ratings 
decision."  Hodge, 155 F.3d at 1363.

The August 1993 denial was based on audiometry reports from 
the veteran's service medical records and an October 1992 VA 
audiometry examination.  The RO found that the veteran had a 
hearing impairment on entrance into service and it did not 
suffer aggravation while in service.

Evidence presented or secured since August 1993 comprises a 
VA audiometry examination report of August 1999, a private 
audiometry examination report of July 2000, and the veteran's 
hearing testimony of March 2002.  The audiometry examinations 
show persistent versus transitory changes in hearing.  Thus, 
they are material to the proof of aggravation.  See 38 C.F.R. 
§ 3.306(b) (2001); cf Hunt v. Derwinski, 1 Vet. App. 292 
(1991) (aggravation means a permanent increase in underlying 
pathology of a condition, not a temporary exacerbation or 
flare-up).

The veteran's March 2002 testimony addressed his exposure to 
noise in service.  Although the veteran had previously 
claimed entitlement to service connection for hearing loss, 
he had not offered any testimony related to his previous 
claim.  Although the veteran is not competent to diagnose a 
specific disorder, such as sensorineural hearing loss, or to 
proffer his testimony as medical evidence of increased 
hearing impairment, Espiritu v. Derwinski, 2 Vet App. 492 
(1992), he is competent to report his noise exposure.  His 
testimony is new and not cumulative.

The evidence presented or secured since the prior denial of 
the veteran's claim satisfies the regulatory definition of 
new and material evidence.  38 C.F.R. § 3.156(a) (2001).  The 
claim is reopened.  38 U.S.C.A. § 5108 (West 1991).


III.  Service Connection

In seeking VA disability compensation, the veteran seeks to 
establish that current disability results from disease or 
injury incurred in or aggravated by service.  38 U.S.C.A. 
§§ 1110, 1131 (West Supp. 2002); 38 C.F.R. § 3.303(a) (2001).  
Such a disability is called "service connected."  
38 U.S.C.A. § 101(16) (West 1991).

The veteran had an audiometry examination in May 1981 on 
entrance into service.  The findings, noted as pure tone 
sensitivity thresholds, in decibels (dB) were as follow:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
5
15
55
55
LEFT
10
10
15
25
55

The entrance examination noted a hearing impairment, H-2 on 
the PULHES matrix for annotating fitness for service, and 
that he was accepted and enrolled into service with this 
impairment.  Thus, for VA purposes, the presumption of 
soundness on entrance is rebutted.  38 U.S.C.A. § 1111 (West 
1991); 38 C.F.R. § 3.304(b) (2001).

For VA purposes, in pertinent part, impaired hearing will be 
considered a disability when the auditory threshold in any of 
the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 
decibels or greater.  38 C.F.R. § 3.385 (2001).  Thus, for VA 
purposes, the veteran was not only unsound on entrance, but 
he had an impaired hearing disability.

A preexisting injury or disease will be considered to have 
been aggravated by active military, naval, or air service, 
where there is an increase in disability during such service, 
unless there is a specific finding that the increase in 
disability is due to the natural progress of the disease.  
38 U.S.C.A. § 1153 (West 1991); 38 C.F.R. § 3.306(a) (2001).

Clear and unmistakable evidence (obvious 
or manifest) is required to rebut the 
presumption of aggravation where the 
preservice disability underwent an 
increase in severity during service.  
This includes medical facts and 
principles which may be considered to 
determine whether the increase is due to 
the natural progress of the condition.  
Aggravation may not be conceded where the 
disability underwent no increase in 
severity during service on the basis of 
all the evidence of record pertaining to 
the manifestations of the disability 
prior to, during and subsequent to 
service.

38 C.F.R. § 3.306(b) (2001).

The veteran had multiple audiometry examinations in service.  
An examination of March 1988 was deemed a baseline for 
purposes of monitoring changes in his hearing.  Pure tone 
thresholds at that time, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
0
15
45
45
LEFT
5
5
10
20
55

On audiometry examination on June 10, 1992, the pure tone 
thresholds, in decibels, findings were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
40
60
60
LEFT
5
10
15
30
65

The changes noted included a significant threshold shift 
(STS) by Army criteria, i.e., equal to or greater than 20 
decibels.  The STS, comparing the March 1988 with the June 
1992 test, was at 2000 Hertz in the right ear.

The veteran was retested (follow-up one) after a minimum of 
15 hours noise free.  On audiometry examination on June 12, 
1992, the pure tone thresholds, in decibels, findings were as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
25
60
60
LEFT
5
10
15
30
65

The June 12, 1992, retest showed an STS in the left ear at 
3000 Hertz compared with the March 1988 test.

On retesting (follow-up two) on June 16, 1992, after a 
minimum of 40 hours noise free since follow-up one, the pure 
tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
35
65
50
LEFT
10
15
15
45
55

The second follow-up showed STS at 3000 Hertz in the left ear 
and at 3000 Hertz in the right ear, compared with the March 
1988 baseline.  The veteran's separation physical examination 
report shows a change in physical profile (PUHLES) from H-2 
to H-3.

On the VA audiological evaluation in October 1992, pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
NA
15
35
60
55
LEFT
NA
15
25
45
65

Speech audiometry revealed speech recognition ability of 94 
percent in the right ear and of 100 in the left ear.

On the VA audiological evaluation in August 1999, pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
45
55
55
LEFT
15
20
25
60
65

Speech audiometry revealed speech recognition ability of 90 
percent in the right ear and of 94 in the left ear.  The 
examiner commented that the variability of the test results 
made it difficult to determine if pre-existing hearing loss 
was aggravated by service sufficient to warrant service 
connection for aggravation, and he would tend to not 
recommend such service connection.

On the private audiological evaluation in July 2000, pure 
tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
15
40
60
65
LEFT
15
15
20
60
55

The service records show a significant threshold shift that 
the Army deemed significant.  The VA rating schedule for 
hearing impairment, 38 C.F.R. § 4.85 and Tables (2001), is 
not controlling in determining whether there has been an 
increase in severity of impaired hearing disability (see 
Browder v. Derwinski, 1 Vet. App. 204 (1991)) although it can 
be informative (Hensley v. Brown, 5 Vet. App. 155, 163 
(1993)).

The August 1999 VA examiner did not opine that the veteran 
had no aggravation of his hearing impairment; he questioned 
whether it was sufficient to warrant service connection.  No 
specific amount of increase in disability is required to show 
aggravation.  Browder, 1 Vet. App. 204.

The service records show an increase in the severity of the 
veteran's hearing impairment during service.  The aggregated 
or averaged post-service data show persistence of the 
increase in the right ear and increasing severity in the left 
ear.  The data do not permit the conclusion that there was 
"no increase in severity during service."  38 C.F.R. 
§ 3.306(b) (2001); cf. Hunt, 1 Vet. App. 292 (veteran with 
pre-existing knee condition that was symptomatic in service 
and asymptomatic for more than 20 years after service had no 
increase in severity in service).

In this case, the evidence establishes aggravation in service 
unless the changes are shown by clear and unmistakable 
evidence to be the result of natural progress of the 
veteran's pre-existing hearing impairment.  38 C.F.R. 
§ 3.306(b) (2001).  The August 1999 VA examiner's opinion 
cannot be interpreted as clear and unmistakable evidence that 
changes in the veteran's hearing in service were the natural 
progress of the disease.  No other evidence of record 
addresses that question.  In sum, the evidence supports an 
award of entitlement to service connection for impaired 
hearing disability aggravated in service.  38 U.S.C.A. 
§§ 1110, 1131, 1153 (West 1991 & Supp. 2002); 38 C.F.R. 
§ 3.306 (2001).


ORDER

Service connection for aggravation of bilateral impaired 
hearing disability is granted.



		
	J. SHERMAN ROBERTS
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

